Citation Nr: 0529354	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $1,842.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision by the RO's Committee on 
Waivers and Compromises (Committee). In August 2005, the 
veteran and his wife testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  

This case was advanced on the Board's docket in September 
2005, pursuant to the Board's own motion.  See 38 U.S.C.A. § 
7107(a)(2); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Effective July 20, 1998, the RO awarded the veteran non-
service-connected pension benefits for himself and his wife 
on the basis that their countable income did not exceed the 
maximum annual limit.

2.  In a March 1999 award letter issued with attached VA Form 
21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

3.  Effective October 1, 2000, the veteran's pension amount 
was changed based on his report that he was separated from 
his wife and therefore her Social Security income was no 
longer part of his total family income.  

4.  Received from the veteran in December 2002 was a VA Form 
21-526 in which he indicated that he was living with wife.

5.  In June 2003, the RO advised the veteran that his pension 
had been terminated effective January 1, 2003, because he was 
living with his wife at that time and when her Social 
Security income was added to his total family income, that 
amount exceeded the maximum allowable pension rate for a 
veteran with one dependent at the housebound rate.  He was 
also advised that an overpayment had been created.  

6.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

7.  The veteran was at fault in the creation of the 
overpayment.

8. The veteran's sole source of income is his Social Security 
income, which does not cover his monthly living expenses, and 
he is of diminished mental capacity and is in poor health; 
thus, it may cause undue hardship to require repayment of the 
overpayment of VA pension benefits.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $1,842, would 
not be against equity and good conscience and, therefore, may 
be waived.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The record does not show the 
presence of any of these factors.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether waiver of recovery of pension benefits is warranted 
on the basis of equity and good conscience.


The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the debt.  (2) 
Balancing of faults.  Weighing of the fault of the debtor 
against that of VA.  (3) Undue hardship.  Whether collection 
would deprive the debtor or family of basic necessities.  (4) 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (6) Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the debtor.  (6) 
Changing position to one's detriment.  Whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

By rating decision dated in January 1999, the veteran was 
awarded nonservice-connected pension benefits, effective July 
20, 1998.  The amount of the veteran's pension award was 
based on the information he provided in a July 1998 VA Form 
21-527 (Income Net Worth and Employment Statement) and 
subsequent VA Forms 21-4138 (Statement in Support of Claim).  
He reported that he and his wife lived together and that they 
both received monthly income from the Social Security 
Administration.  He reported no income from any other source 
and no net worth.  

In a March 1999 award letter, issued with attached VA Form 
21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth or dependency status must be promptly reported to VA 
and that all income from all sources must be reported.  

Subsequently, the veteran's pension amount was changed on 
several occasions due to changes in his or his spouse's 
income.  

Effective October 1, 2000, his pension was changed based on 
his report that he was separated from his wife and therefore 
her Social Security income was no longer part of his total 
family income.  Effective December 5, 2001, the veteran was 
granted special monthly pension based on being housebound.  

In December 2002 the veteran filed an Application for 
Compensation  and/or Pension (VA Form 21-526), and indicated 
that he lived with his spouse.

By June 2003 rating decision, the RO granted special monthly 
pension based on the need for aid and attendance, effective 
from April 14, 2003.  In the notice letter to the veteran, 
however, the RO advised him that although he was granted 
special monthly pension based on the need for aid and 
attendance, effective January 1, 2003, his pension was 
terminated based on his report that he was living with his 
wife and when her Social Security income was added to his 
total family income, this exceeded the maximum allowable 
pension rate for a veteran with one dependent at the 
housebound rate.  He was also advised that he had been 
overpaid as a result of this change.  

In July 2003, the veteran was advised that an overpayment in 
the amount of $1,842 had been created.  In July 2003, he 
submitted statements claiming that he was separated and not 
living with his wife, and requested a waiver of the 
overpayment.  

In July 2003 the veteran submitted a Financial Status Report 
(VA Form 20-5655), in support of his claim for waiver of the 
overpayment.  He claimed he had been separated from his wife 
since 2000.  He listed a $609 total monthly net income.  He 
listed his monthly expenses as $900.  This represented $840 
in monthly living expenses and $60 in monthly payments on 
installment contracts and other debts.  He listed no assets 
except for $0.12 for cash on hand.  





In October 2003, the RO advised the veteran that after 
conducting a field examination and reviewing the claims file, 
a determination had been made that the veteran had been 
living with and/or supporting his wife since at least 
September 2000.  The veteran's wife and her income were then 
added to his award effective from that date.  As a result of 
his combined family income exceeding the maximum allowable 
pension rate, the RO terminated the veteran's pension 
effective October 1, 2000.  He was advised that as a result 
of this adjustment, an overpayment in benefits had been paid 
to him.  It appears that an overpayment in excess of the 
$1,842.00 currently on appeal was created; however, the Board 
notes that the additional amount of overpayment has not been 
certified on appeal and will not be considered herein.

Received from the veteran in November 2003 was another 
Financial Status Report in which he claimed he was separated 
from his wife.  He listed a $679 total monthly net income for 
himself.  He listed his monthly expenses as $1,176.  This 
represented $1076 in monthly living expenses and $100 in 
monthly payments on installment contracts and other debts.  
He listed no assets except for $100 in the bank and $20 for 
cash on hand.  

The evidence of record tends to show that the veteran lived 
apart from his wife for at least part of the time, if not all 
of the time, since 1998.  Likewise, in August 2005 the 
veteran and his wife testified they had been separated since 
2000.  

Based on the facts as outlined above, the Board is of the 
opinion that the veteran knew or should have known that he 
was to report any changes in his or his spouses income.  
Nevertheless, he did not.  In light of these facts, the Board 
finds that the veteran was at fault in the creation of the 
overpayment.

In addition, however, the Board must consider whether 
recovery of the debt would result in undue financial hardship 
to the veteran.  Applicable regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  See 38 C.F.R. § 1.965(a).  In this case, the 
veteran submitted Financial Status Reports in July and 
November 2003 which showed that his only monthly income was 
Social Security and that his monthly expenses exceeded his 
monthly income.  His monthly installment contracts or debts 
were minimal.  While the Board notes that the Government is 
entitled to the same consideration as other creditors or 
potential creditors, the Board also recognizes that the 
veteran is now on a small fixed income.  There is also 
evidence of record showing that he is of diminished mental 
capacity and is in poor health.  From the record it appears 
that the veteran was not living with his wife for at least a 
period of time, if not the whole time, since he was awarded 
his non-service-connected pension in 1998.  In that regard, 
his wife testified as to the difficulties of living with the 
veteran.  The Board is therefore of the opinion that 
collection of the debt may cause undue financial hardship to 
the veteran.

The veteran has not contended, and the evidence does not 
show, that he had relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.  The Board also 
finds that recovery of the overpayment would not defeat the 
purpose of the VA pension program, which is intended to 
provide financial support to disabled veterans, is based on a 
calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of 
improved pension benefits in the amount of $1,842.00 is in 
order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).








ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $1,842.00 is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


